MOUTON, J.
Wiley Boudreaux, then aged 24, an employee of defendant company at Weeks Island, Iberia Parish, was killed by accident, July 6, 1927, while performing services in the course of his employment.
This suit is brought for compensation for his death by John Boudreaux and Marguerite Boudreaux, his surviving parents.
His daily wage was $3.75, or $22.50 per week.
The demand is for 65 per cent, of the weekly wages, that is, for $14.62 per week, for a period of 300 weeks.
Judgment was rendered against the defendant company for 65 per cent, of $14 for 300 weeks from which it prosecutes this appeal.
The defendant filed an exception of no cause of action. It is urged in this court but only on the contention that under Act 85 of 1926, which it is contended governed the claim herein made, there was no provision fixing the compensation for dependents when the employee’s injury resulted in death. This court had held that there was a hiatus in that statute in that respect, but the Supreme Court has held otherwise in the case of Bass et al. vs. Weber-King Mfg. Co., 123 So. 112. Hence, the exception, which has been renewed in this court, is overruled.